Citation Nr: 1215228	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including psoriasis.

2.  Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970 and from December 1990 to May 1991.  He had additional service in the Army Reserves. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO in Philadelphia, Pennsylvania, which in pertinent part, denied the claims for service connection for psoriasis (also claimed as skin rash) and psoriatic arthritis of the hands and feet.  

This matter was previously before the Board in June 2010.  The Board implemented the Veteran's withdrawal of his claim for an initial, compensable rating for residuals of a shrapnel wound to the left buttock and granted service connection for right ear hearing loss.  The Board also remanded the claims for service connection for a skin disorder and psoriatic arthritis.  

In a July 2010 rating decision, the Appeals Management Center (AMC) implemented the Board's award of service connection for right ear hearing loss and provided the Veteran a noncompensable evaluation for that disability.  The Veteran did not file a notice of disagreement with that rating determination.  As such, that claim is not currently before the Board.

The Veteran testified at a Board hearing held via videoconference at the local VA office in May 2010.  In March 2012, the Board informed him that the Veterans Law Judge who conducted that hearing was no longer employed by the Board and advised him that he was entitled to another hearing. The Board stated that if the Veteran did not respond to the letter within 30 days of the date of the letter, it would assume that he did not want an additional hearing. To date, the Veteran has not responded.  Thus, the Board will adjudicate his claims based on the current record.

The Veteran currently claims that he has a skin rash due to service, and has proffered a new diagnosis of psoriasis.  This diagnosis constitutes a different claim from his previous claim for service connection for a foot fungus, which the RO finally denied in a March 1971 decision.  As such, the current psoriasis claim will be considered as a separate and distinct claim from that prior foot fungus claim.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  

The RO associated additional evidence with the claims file following the issuance of the January 2012 supplemental statement of the case. This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO.  See 38 C.F.R. §19.9.  Since the additional evidence is not pertinent to the present claims and the Board is granting those claims, it need not be considered by the RO prior to this appellate review.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran has psoriasis related to his active duty service.

2.  The evidence of record supports finding that the Veteran has psoriatic arthritis, secondary to his service-connected psoriasis.  




  
CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for psoriasis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for the establishment of service connection for psoriatic arthritis, as secondary to psoriasis, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting in full the claims for service connection for psoriasis and psoriatic arthritis.  Accordingly, even assuming (without so deciding) that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448(1995) (en banc). Additionally, under 38 C.F.R. § 3.310, service connection will not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 

Psoriasis Claim

In a March 2010 statement, the Veteran reported that while stationed in Oklahoma, after his Vietnam service, he developed reddish patches on his scalp and dry patches on his legs.  He claims that he contracted something while in Vietnam and indicated that he had never had skin problems or psoriasis prior to Vietnam.

The Veteran's service treatment records document that he was treated for skin disorders in service.  A March 1970 record documented treatment for left foot tinea pedis.  A May 1970 record documented "athletes foot".  In the May 1970 separation report of medical history, the Veteran noted that he had had infections on the left foot.  The May 1970 examiner also noted that the Veteran was being treated for "athlete feet".

In March 1971, a VA medical provider diagnosed the Veteran with a fungus infection of the left foot.  He found that the Veteran had scaling that looked like a fungus infection and noted that the Veteran had a history of recurrence since initial infection one year previously in Vietnam.

The Veteran's post-service private medical records document numerous complaints of, or treatment for, psoriasis.  An undated TriValley private medical record documented that the Veteran has had psoriasis since the 1970s.  In an August 19, 1991 private medical record, Dr. P.J.K. noted that the Veteran had a chronic history of psoriasis. In an April 2007 private medical record, Dr. R.A.M. noted that the Veteran was doing well following his treatment with Enbrel and has had no psoriasis symptoms.  None of the private medical providers provided an opinion as to the etiology of the Veteran's psoriasis.

The Veteran received a VA dermatology examination in September 2010, which included a review of the claims file.  The examiner noted that the Veteran had been treated for what was described as tinea pedis in service.  The Veteran reported that during service there were times when he had a rash scattered elsewhere, which had been referred to as a "water rash" and for which he received topical antifungal treatment and oral medication.  The Veteran further claimed to have continued outbreaks, including through his active duty period in the 1990s.  The Veteran also indicated that in the 1990s he was diagnosed with psoriasis vulgaris, has responded positively to Embrel treatment and that to his knowledge he did not currently have such a rash due to medication.  

The September 2010 dermatology VA examiner noted that the only sign of cutaneous psoriasis at that time was in the intergluteal fold and the left great toenail.  The examiner diagnosed the Veteran with psoriasis vulgaris, relatively inactive because of its suppression by Enbrel.  The examiner noted that it was slightly disfiguring and that there were no symptoms.

The September 2010 dermatology VA examiner then opined that based on a review of the Veteran's claims file, it was his opinion that it was at least as likely as not that the scattered rashes for which the Veteran was treated for on active duty and labeled as water rash or athlete's foot was indeed psoriasis vulgaris.  The VA examiner explained that at its inception psoriasis is often very vague and scattered in the pattern described by the Veteran and that the Veteran's continuous problem from the earliest manifestations on active duty through the present time tend to favor this continuous, long-term psoriatic skin problem.

The Veteran has submitted numerous statements, including during his May 2010 Board hearing, wherein he reported having skin problems in service and following service.  He also submitted a photograph of the bottle for the prescribed medicine Burrow's Tabs, which was dated to be from in March 1970 and from an Army medical hospital.  Burrow's solution, made from those tablets, is a dermatological medication.  See Dorland's Illustrated Medical Dictionary 262, 1719 (aluminum subacetate topical solution used as a wet dressing for various skin diseases) (30th ed. 2003). 

Based on the existing evidence of record, the Board concludes that there is a readily apparent foundation upon which to grant service connection for psoriasis vulgaris.  The service treatment records and the Veteran's credible statements document that the Veteran was treated for a skin disorder in service and has been receiving continuing treatment for his skin since service.  The private medical records also document that the Veteran has received continuing treatment for psoriasis.  Furthermore, the September 2010 dermatology VA examiner found that based on his review of the claims file, and consideration of the Veteran's reports, the Veteran's current psoriasis vulgaris first manifested in service.  That opinion is also grounded in a thorough review of medical history and an examination of the Veteran. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).  The Board finds that the Veteran's psoriasis vulgaris warrant service connection. 

Psoriatic Arthritis Claim

In a March 2010 statement, the Veteran reported that he believed his arthritis was aggravated when he was taken off his arthritis medication during his period of service.  In his May 2010 Board hearing, he reported that he was taken off all prescribed medication prior to Desert Storm.  

The Veteran's Vietnam era service treatment records do not document any complaints of, or treatment for, arthritis.  The Veteran's reserve service treatment records, however, document numerous diagnoses and reports of psoriatic arthritis, such as in a June 1984 report of medical history.  

The Veteran's post service private medical records document numerous diagnoses of, and treatment for, psoriatic arthritis.  An undated TriValley private medical record documented that the Veteran has had psoriatic arthritis since the 1970s.  In an August 19, 1991 private medical record, Dr. P.J.K. noted that the Veteran had a chronic history of psoriasis. In an April 2007 private medical record, Dr. R.A.M. noted that the Veteran was doing well following his treatment with Enbrel and that he has had no psoriatic arthritis symptoms.  None of the Veteran's private medical providers provided an opinion as to the etiology of the Veteran's psoriatic arthritis.

The Veteran received a VA joints examination in September 2010, which included a review of the claims file.  The Veteran complained that his psoriatic arthritis affected his knees, wrists and hands.  The examiner diagnosed the Veteran with psoriatic arthritis-bilateral wrists, knees and hands with residual fracture of the right hand fifth digit.  The examiner found the Veteran's psoriatic arthritis to be at least as likely as not caused by, a result of or related to service.  The examiner explained that the Veteran's service-connected psoriasis had its onset in service and that his arthritis is a part of the continuum for that disorder.

As previously noted, the Board has granted service connection for psoriasis vulgaris.  Based on the existing evidence of record, the Board concludes that service connection for psoriatic arthritis is warranted as secondary to the service-connected psoriasis vulgaris.  

The private medical records and reserve records generally document that the Veteran currently has psoriatic arthritis, although the severity of the symptoms have been variable.  The September 2010 VA examiner also specifically found the psoriatic arthritis to have developed as part of the now service-connected psoriasis.   That opinion was also grounded in a thorough review of medical history and an examination of the Veteran. See Prejean, 13 Vet. App. at 448-49; Boggs, 11 Vet. App. at 340.  There is also no other medical opinion of record wherein an examiner found the Veteran's psoriatic arthritis to not be due to psoriasis.  The Board finds that the Veteran's psoriatic arthritis warrants service connection, as secondary to the service-connected psoriasis vulgaris.  


ORDER

Service connection for psoriasis vulgaris is granted.

Service connection for psoriatic arthritis is granted.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


